NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DION ANDERSON,                                   No. 15-17145

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01966-LJO-DLB

 v.
                                                 MEMORANDUM*
L. CAHLANDER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Dion Anderson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations arising out of a disciplinary hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

may affirm on any ground supported by the record. Cigna Prop. & Cas. Ins. Co. v.

Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir. 1998). We affirm in part,

vacate in part, and remand.

      Dismissal of Anderson’s action as Heck-barred was proper because,

notwithstanding the dismissal of a related criminal case, Anderson has not

demonstrated that the results of the disciplinary hearing, including the loss of

good-time credits, have been invalidated. See Edwards v. Balisok, 520 U.S. 641,

648 (1997) (claim for monetary and declaratory relief based on allegations that

necessarily imply the invalidity of the loss of good-time credits is not cognizable

under § 1983); Heck v. Humphrey, 512 U.S. 477, 487 (1994) (if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or

sentence . . . the complaint must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated”); see also Nat’l Ass’n

for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043,

1049 (9th Cir. 2000) (in determining whether a complaint states a claim for relief,

“we may consider facts contained in documents attached to the complaint”).

However, because the district court dismissed Anderson’s claims with prejudice,


                                           2                                       15-17145
we vacate the judgment and remand for entry of dismissal without prejudice. See

Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam)

(dismissals under Heck are without prejudice).

      Anderson’s contention that the district court judge was biased against him is

without merit.

      We lack jurisdiction to consider the district court’s order denying

Anderson’s motion for change of venue because Anderson failed to amend his

notice of appeal or file a separate notice of appeal. See Whitaker v. Garcetti, 486

F.3d 572, 585 (9th Cir. 2007).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                    15-17145